Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed June 29, 2022.
Claims 4-6 are canceled.
Claims 1, 7, and 9-10 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US Patent No. 4,378,966) in view of Rummage (US Pub. No. 2008/0156927).
Regarding claim 1, Schumacher discloses a paper tube making and cutting apparatus (Fig. 1), comprising: 
a fixed rod (10); 
a paper tape winding mechanism (11) arranged adjacent to the fixed rod, wherein the fixed rod and the paper tape winding mechanism receive a paper tape (14), and the paper tape winding mechanism spirally winds the paper tape around the fixed rod to form a paper tube (13), wherein the paper tape is devoid of markings; 
at least one transportation roller (15) arranged upstream of the fixed rod and the paper tape winding mechanism to convey the paper tape to the fixed rod and the paper tape winding mechanism (Col. 2, lns 57-58, See arrow in Fig. 1); 
a length measurement unit (15, 23) arranged upstream of the fixed rod and the paper tape winding mechanism for measuring (“measuring roller” – Col. 2, ln 57)a conveyed length (H) of the paper tape conveyed to the fixed rod, the length measurement unit being connected (via 24) to the at least one transportation roller and counts rotations of the at least one transportation roller for determining the conveyed length of the paper tape conveyed to the fixed rod (“emits counting pulses” – Col. 3, lns 8-10); 
a cutter (17, 19) arranged adjacent to the fixed rod for cutting off the paper tube formed on the fixed rod (Col. 2, lns 60-66); 
a drive mechanism (22) coupled to the cutter and operable to adjust a speed at which the cutter is moved along the fixed rod according to the angle and the conveyed length (Col. 3, lns 1-4); and 
a calculation unit (29) in electrical connection with the length measurement unit, and the drive mechanism, and the calculation unit is operable to calculate a producing speed of the paper tube according to the conveyed length and is operable to control the speed at which the cutter is driven by the drive mechanism to move according to the producing speed of the paper tube (Col. 3, lns 43-45); and 
The embodiment of the paper tube making and cutting apparatus depicted in Fig. 1 of Schumacher does not expressly disclose an angle measurement unit for measuring an angle of one of the paper tape winding mechanism and the paper tape relative to the fixed rod; and that the calculation unit is operable to calculate a producing speed of the paper tube according to the angle.
The embodiment of the paper tube making and cutting apparatus depicted in Fig. 3 of Schumacher teaches an angle measurement unit (31) for measuring an angle (α – Fig. 2) of one of the paper tape winding mechanism and the paper tape relative to the fixed rod (Col. 4, lns 1-6); and that the calculation unit is operable to calculate a producing speed of the paper tube according to the angle (Col. 4, lns 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the embodiment of the paper tube making and cutting apparatus depicted in Fig. 1 of Schumacher with the angle measurement unit; and that the calculation unit is operable to calculate a producing speed of the paper tube according to the angle as taught by the embodiment of the paper tube making and cutting apparatus depicted in Fig. 3 of Schumacher in order to further save materials and obtain a paper tube of the desired size.
Schumacher also does not expressly disclose that the calculation unit receives a radius of the fixed rod and a width of the paper tape and is operable to calculate the producing speed of the paper tube according to the angle, the conveyed length, the radius of the fixed rod, and the width of the paper tape.
Rummage teaches calculating an angle (α) according to the radius of the fixed rod, and the width of the paper tape (“a suitable winding angle a that is determined, based on the diameter of the mandrel and the width of the ply 14” - Rummage, Para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Schumacher so that the calculation unit receives a radius of the fixed rod and a width of the paper tape and is operable to calculate the producing speed of the paper tube according to the angle, the conveyed length, the radius of the fixed rod, and the width of the paper tape as taught by Rummage in order to save materials and obtain a paper tube of the desired size.

Regarding claim 2, Schumacher in view of Rummage teaches the paper tube making and cutting apparatus as recited above, wherein the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod, such that when the driving roller rotates and drives the belt to wind the paper tape around the fixed rod to form the paper tube (See 32 in Rummage, Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Schumacher so that the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod, such that when the driving roller rotates and drives the belt to wind the paper tape around the fixed rod to form the paper tube as taught by Rummage in order further control the advancement of the paper table around the fixed rod.

Regarding claim 3, Schumacher in view of Rummage teaches the paper tube making and cutting apparatus as recited above, further comprising at least one slide rail (Schumacher, 21 – Fig. 1), which is coupled, by means of at least one sliding block (Schumacher, 18), to the cutter, wherein the drive mechanism drives the cutter and the sliding block to move along the slide rail (Schumacher, Col. 2, lns 60-68).

Regarding claim 9, Schumacher the method as recited in claim 7. 
Schumacher does not expressly disclose the steps of obtaining a radius of the fixed rod and a width of the paper tape; and adjusting the speed at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the paper tape.
Rummages teaches obtaining a radius of the fixed rod and a width of the paper tape; and adjusting the speed at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the paper tape (“a suitable winding angle a that is determined, based on the diameter of the mandrel and the width of the ply 14” - Para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Schumacher with obtaining a radius of the fixed rod and a width of the paper tape; and adjusting the speed at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the paper tape as taught by Rummage in order to save materials and obtain a paper tube of the desired size.
Regarding claim 10, Schumacher in view of Rummage teaches the method as recited above, further comprising: obtaining a width of an overlapping zone of adjacent portions of the at least one paper tape of the paper tube; and adjusting the speed (via Schumacher, 22 and 29) at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the at least one paper tape, and the overlapping zone (Schumacher, Col. 3, lns 46-65).
Examiner interprets that one of ordinary skill in the art would be able to calculate the width of an overlapping zone of adjacent portions based on the dimensions disclosed by Schumacher (lns 52-61).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US Patent No. 4,378,966).
Regarding claim 7, Schumacher discloses a method for making a paper tube (13 - Fig. 1), comprising: 
arranging at least one transportation roller (15) upstream of a fixed rod (10) for conveying at least one paper tape (14) to the fixed rod and a paper tape winding mechanism (11), wherein the at least one paper tape is devoid of markings; 
counting (via 23) rotations of the at least one transportation roller for measuring a conveyed length of the at least one paper tape for conveying to the fixed rod (Col. 3, lns 8-10); 
conveying the at least one paper tape to the fixed rod and the paper tape winding mechanism (See arrow in Fig. 1); 
wrapping (via 11) the at least one paper tape around the fixed rod to form the paper tube; and 
adjusting (via 22, 29) a speed at which a cutter (17, 19) is movable along the fixed rod according to the conveyed length (H) (Col. 3, lns 1-4).
The embodiment of the method for making a paper tube depicted in Fig. 1 of Schumacher does not expressly disclose measuring a feed-in angle of the at least one paper tape relative to the fixed rod; and adjusting a speed at which a cutter is movable along the fixed rod according to the feed-in angle.
The embodiment of the method for making a paper tube depicted in Fig. 3 of Schumacher teaches measuring (via 31 – Fig. 3) a feed-in angle (α – Fig. 2)  of the at least one paper tape relative to the fixed rod; and adjusting a speed at which a cutter is movable along the fixed rod according to the feed-in angle (Col. 4, lns 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method for making a paper tube depicted in Fig. 1 of Schumacher with measuring a feed-in angle of the at least one paper tape relative to the fixed rod; and adjusting a speed at which a cutter is movable along the fixed rod according to the feed-in angle as taught by the embodiment of the method for making a paper tube depicted in Fig. 3 of Schumacher in order to further save materials and obtain a paper tube of the desired size.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Pages 7-15, filed June 29, 2022, with respect to the rejection(s) of claim(s) 1-3, 7, and 9-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s). Examiner relies on Schumacher in view of Rummage to disclose the newly amended claim limitation.
Applicant’s arguments, see Pages 7-15, filed June 29, 2022, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 12, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731